Case: 17-14314   Date Filed: 04/13/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14314
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:16-cr-00500-VMC-AEP-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

JOHNNY L. DAWSON,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 13, 2018)

Before TJOFLAT, MARTIN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-14314     Date Filed: 04/13/2018   Page: 2 of 4


      Johnny L. Dawson appeals his conviction by guilty plea as a felon in

possession of a firearm and ammunition under 18 U.S.C. § 922(g)(1). He also

appeals his sentence of 15-years imprisonment followed by 5-years supervised

release imposed pursuant to 18 U.S.C. § 924(e), the Armed Career Criminal Act

(“ACCA”). Dawson’s appointed counsel asserts that Dawson has no meritorious

issues to bring to our attention on appeal. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). As a result, counsel has filed a 16-page brief “pointing the

court to any argument which may arguably support an appeal.” United States v.

Edwards, 822 F.2d 1012, 1013 (11th Cir. 1987) (per curiam). Dawson received a

copy of counsel’s Anders brief, as required. Anders, 386 U.S. at 744, 87 S. Ct. at

1400. On January 9, 2018, Dawson responded to the Anders brief by filing his

own pro se brief.

      As Anders requires, we have carefully reviewed counsel’s brief, Dawson’s

brief, as well as the record. Id. We have independently determined there are no

issues of arguable merit for our review. Id. Dawson’s pro se claim that he was

inappropriately sentenced to a 15-year prison term under ACCA is without merit,

as the record indicates his sentence was based in part on his three prior convictions

under Florida Statute § 893.13(1). These convictions qualify as “serious drug

offenses” under ACCA. See United States v. Smith, 775 F.3d 1262, 1268 (11th




                                          2
              Case: 17-14314      Date Filed: 04/13/2018   Page: 3 of 4


Cir. 2014) (holding that convictions under Fla. Stat. § 893.13(1) qualify as “serious

drug offense[s]” under § 924(e)(2)(A) of ACCA).

      Also without merit is Dawson’s pro se claim that the district court did not

take proper steps to ensure his guilty plea was knowing, intelligent, and voluntary

in light of his personal and family history of mental and cognitive impairment.

Indeed, Dawson told the magistrate judge during his plea colloquy he had never

been treated for mental illness, and, through the Pre-Sentence Report, he verified

he had “no personal or family history of mental or emotional health problems.”

See United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994) (reiterating rule

that “[t]here is a strong presumption that the statements made during [a plea]

colloquy are true”).

      In his pro se brief, Dawson also argues he did not plead guilty knowingly,

intelligently, and voluntarily because the district court did not tell him he could

face a 15-year ACCA prison sentence before this sentence was imposed.

However, during his guilty plea colloquy, which was three months before his

sentencing, the magistrate judge affirmatively told Dawson that he might be

subject to “a mandatory minimum term of imprisonment of 15 years.” The

magistrate judge then expressly asked Dawson whether he understood the penalties

he faced, and Dawson replied, “Yes, sir.” Therefore, this argument has no merit.




                                           3
              Case: 17-14314     Date Filed: 04/13/2018   Page: 4 of 4


      Finally, Dawson appears to argue that his trial counsel misled him during

plea negotiations and that trial counsel failed to account for his “mental incapacity”

in advising him. We view this as a claim that Dawson’s trial lawyer violated his

Sixth Amendment right to effective assistance of counsel. See McMann v.

Richardson, 397 U.S. 759, 771 & n.14, 90 S. Ct. 1441, 1449 & n.14 (1970)

(defendants are “entitled to the effective assistance of competent counsel” during

plea negotiations). Understood as such, this claim would more properly be brought

in a motion to vacate under 28 U.S.C. § 2255, so that an evidentiary record may be

developed. Without such a record before us here, we decline to decide this claim.

See United States v. Tynsdale, 209 F.3d 1292, 1294 (11th Cir. 2000) (per curiam).

      We find no issues of arguable merit for our review at this juncture. We

therefore AFFIRM Dawson’s conviction and sentence, and we GRANT counsel’s

motion to withdraw.




                                          4